                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

ELIZABETH A. MUELLER,           )     CIV. NO. 17-00571 HG-WRP
                                )
               Plaintiff,       )
                                )
          vs.                   )
                                )
STATE OF HAWAII, DEPARTMENT OF )
PUBLIC SAFETY; FREDDIE          )
CARABBACAN, in his individual )
and official capacity as Deputy )
Sheriff; NOLAN ESPINDA, in his )
individual capacity and         )
official capacity as Director )
of the Department of Public     )
Safety; DOE DEFENDANTS 1-10,    )
                                )
               Defendants.      )
                                )

 ORDER GRANTING, IN PART, AND DENYING, IN PART, DEFENDANTS STATE
OF HAWAII, DEPARTMENT OF PUBLIC SAFETY AND NOLAN ESPINDA’S MOTION
                FOR SUMMARY JUDGMENT (ECF No. 198)

                                and

   DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT WITH
  RESPECT TO THE STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY’S
LIABILITY FOR THE ACTIONS OF DEFENDANT FREDDIE CARABBACAN, IN HIS
                 OFFICIAL CAPACITY (ECF No. 200)


     Plaintiff Elizabeth Mueller has filed a Complaint against:

     (1)   Defendant State of Hawaii, Department of Public Safety;

     (2)   Freddie Carabbacan, in both his individual and official
           capacity as Deputy Sheriff; and,

     (3)   Nolan Espinda, in both his individual and official
           capacity as Director of the Department of Public
           Safety.1

     1
       The Parties previously stipulated to dismiss all claims
against Francis Sequeira in his individual and official capacity
as Warden of Oahu Community Correctional Center. (ECF No. 106).

                                 1
     The Complaint arises out of an alleged sexual assault that

occurred while Plaintiff was in the custody of the Department of

Public Safety.   The Complaint alleges that Plaintiff, a female,

was an inmate on July 3, 2014, when she was transported from the

Oahu Community Correctional Center to a hearing at the Circuit

Court of the First Circuit.   Plaintiff claims that Defendant

Deputy Sheriff Freddie Carabbacan, a male employee of the

Department of Public Safety, performed a search of her at the

First Circuit cellblock.   She claims Defendant Carabbacan

performed a “strip search” that was sexually violative.

     Plaintiff filed a Prison Rape Elimination Act complaint and

a separate Grievance with the Department of Public Safety

regarding the July 3, 2014 incident.

     Plaintiff alleges that she was informed by Department of

Public Safety employees and Oahu Community Correctional Center

employees that she could not file a civil lawsuit until the

investigation of her Prison Rape Elimination Act complaint was

completed.

     On July 24, 2015, Sergeant Michael Murota of the Department

of Public Safety completed an investigation of Plaintiff’s Prison

Rape Elimination Act complaint and determined that Plaintiff’s

allegations of misconduct on July 3, 2014 were substantiated.

     Three days later, on July 27, 2015, Defendant Nolan Espinda,

the Director of the Department of Public Safety, was sent the

results of the Prison Rape Elimination Act investigation.


                                 2
Defendant Espinda was informed that Plaintiff’s complaint was

substantiated.

     Plaintiff did not receive notice of the results of the

investigation until on July 3, 2017, exactly three years from the

date of the incident, and nearly two years after Defendant

Espinda received the results of the investigation that

Plaintiff’s complaint was substantiated.

     On October 30, 2017, less than four months after Plaintiff

finally received notice that her Prison Rape Elimination Act

complaint was substantiated, Plaintiff filed a Complaint in the

Circuit Court of the First Circuit, State of Hawaii.

     Plaintiff’s Complaint alleges the following causes of

action:

     Count I:    Cruel and Unusual Punishment in Violation of the
                 Eighth Amendment to the United States Constitution
                 Pursuant to 42 U.S.C. § 1983

     Plaintiff brings an Eighth Amendment sexual assault claim

against Freddie Carabbacan in his individual capacity and his

official capacity.

     Plaintiff brings an Eighth Amendment sexual assault claim

against the State Department of Public Safety and Nolan Espinda

“through their policies, practices, acts and omissions.”


     Count II: Violations Of The Hawaii State Constitution


     Plaintiff brings claims against each Defendant for various

violations of the Hawaii State Constitution including the rights


                                  3
of individuals, equality rights, due process and equal

protection, right to privacy, and cruel and unusual punishment.


     Count III: Negligence


     Plaintiff brings negligence claims against each of the

Defendants for failing to protect her from harm and preventing

sexual abuse.   Plaintiff’s claims include negligent hiring,

supervision, training, and investigation.   Plaintiff brings her

negligence claims against the State pursuant to the Hawaii State

Tort Liability Act, Haw. Rev. Stat. § 662-2.


     Count IV: Intentional and Negligent Infliction of Emotional
               Distress


     Plaintiff brings claims for negligent and intentional

infliction of emotional distress against each of the Defendants

as a result of the alleged sexual assault and the subsequent

investigation into her complaint.


     Count V:   Assault and Battery


     Plaintiff brings claims for assault and battery against

Defendant Carabbacan.



Defendant State of Hawaii Department of Public Safety and Nolan
Espinda’s Motion For Summary Judgment:


     Defendants State of Hawaii Department of Public Safety and

Nolan Espinda filed a joint motion for summary judgment.

                                 4
     First, the Defendants seek summary judgment on the basis

that the statute of limitations for Plaintiff’s claims is two

years.    Defendants assert that all of Plaintiff’s claims are

barred because her lawsuit was filed on October 30, 2017, more

than two years after the date of the alleged assault on July 3,

2014.

     Second, the Defendants seek summary judgment on their theory

that the Eleventh Amendment provides immunity for the claims

against the State and Defendant Espinda in his official capacity.

     Third, the Defendants claim there is no private cause of

action for damages for violations of the Hawaii State

Constitution.

     Fourth, Defendant Espinda claims that he is entitled to

immunity or conditional privilege for any state law claims.

     The Court agrees with Defendants’ third argument that there

is no private cause of action for damages pursuant to the Hawaii

State Constitution.

     The Court cannot grant summary judgment on any of the

remaining arguments put forward by the Defendants.

     Sovereign immunity does not apply in this case because

Defendants removed the action to federal court.

     As to the other arguments, there are numerous disputes of

fact that prevent summary judgment on all of the remaining

claims.

     DEFENDANTS STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY AND


                                  5
NOLAN ESPINDA’S MOTION FOR SUMMARY JUDGMENT (ECF No. 198) is

GRANTED, IN PART, AND DENIED, IN PART.


Plaintiff’s Motion For Partial Summary Judgment:


      Plaintiff filed a Motion for Partial Summary Judgment

against the Defendant Department of Public Safety, State of

Hawaii.   Plaintiff seeks summary judgment on the theory that the

State Defendant is liable for the actions of Defendant Freddie

Carabbacan because an entry of default was entered.

      Plaintiff is incorrect.   There has been no entry of default

judgment against Defendant Carabbacan.   Default judgment is a

matter of discretion for the Court and no motion for entry of a

default judgment has been filed.

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT WITH RESPECT

TO THE STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY’S LIABILITY

FOR THE ACTIONS OF DEFENDANT CARABBACAN, IN HIS OFFICIAL CAPACITY

(ECF No. 200) is DENIED.



                        PROCEDURAL HISTORY


      On October 30, 2017, Plaintiff filed a Complaint in the

Circuit Court of the First Circuit, State of Hawaii.   (ECF No. 1-

1).

      On November 22, 2017, Defendants Department of Public

Safety, State of Hawaii and Nolan Espinda removed the Complaint

to this Court.   (ECF No. 1).

                                   6
     On January 24, 2018, the Magistrate Judge issued an ORDER

GRANTING PLAINTIFF’S MOTION FOR LEAVE TO EXTEND THE TIME TO SERVE

COMPLAINT, AND TO SERVE DEFENDANT FREDDIE CARABBACAN, IN HIS

INDIVIDUAL CAPACITY AND OFFICIAL CAPACITY AS DEPUTY SHERIFF,

DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAII BY PUBLICATION FILED

JANUARY 17, 2018.    (ECF No. 22).

     On March 2, 2018, Plaintiff filed an AFFIDAVIT OF

PUBLICATION.    (ECF No. 28).

     On April 10, 2018, Plaintiff filed a MOTION FOR ENTRY OF

DEFAULT.    (ECF No. 31).

     On April 11, 2018, the Clerk’s Office issued the CLERK’S

ENTRY OF DEFAULT AS TO FREDDIE CARABBACAN, IN HIS INDIVIDUAL

CAPACITY AND OFFICIAL CAPACITY AS DEPUTY SHERIFF, DEPARTMENT OF

PUBLIC SAFETY, STATE OF HAWAII.      (ECF No. 32).

     On June 20, 2019, the Court held a hearing on Plaintiff’s

Motion to Withdraw as Counsel and the Parties’ Motion to Continue

Trial.   (ECF No. 73).   Plaintiff’s Motion to Withdraw as Counsel

was denied and the Parties’ Motion to Continue Trial was granted.

(Id.)

     On August 14, 2019, the Parties filed Motions for Summary

Judgment.    (ECF Nos. 97-100).

     On August 21, 2019, the Court filed a STIPULATION FOR

PARTIAL DISMISSAL OF PLAINTIFF’S COMPLAINT AGAINST DEFENDANT

FRANCIS SEQUEIRA, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY AS

WARDEN OF THE OAHU COMMUNITY CORRECTIONAL CENTER, DEPARTMENT OF


                                     7
PUBLIC SAFETY, STATE OF HAWAII WITH PREJUDICE.   (ECF No. 106).

     On September 12, the Parties filed Oppositions to the

Motions for Summary Judgment.   (ECF Nos. 123-127).

     On October 3, 2019, the Parties filed Replies.   (ECF No.

159, 161).

     On October 29, 2019, the Court issued a Minute Order denying

Plaintiff’s Motion to Strike and request for attorneys’ fees.

(ECF No. 186).

     On November 5, 2019, the Court held a hearing.   (ECF No.

190).   The Parties’ Motions for Summary Judgment, Oppositions,

and Replies due to the completed depositions of named Defendants

Freddie Carabbacan and Nolan Espinda.   (Id.)   The Court provided

new deadlines for the Parties to submit Motions for Summary

Judgment.    (Id.)

     On November 22, 2019, Defendants State of Hawaii Department

of Public Safety and Nolan Espinda filed their Motion for Summary

Judgment and their Concise Statement of Facts.   (ECF Nos. 198,

199).

     On the same date, Plaintiff filed her Partial Motion for

Summary Judgment and Concise Statement of Facts.   (ECF Nos. 200,

202).

     On December 6, 2019, Defendants State of Hawaii Department

of Public Safety and Nolan Espinda filed their Opposition.    (ECF

Nos. 207, 208).

     On the same date Plaintiff filed her Opposition.   (ECF Nos.


                                 8
205, 206).

     On December 20, 2019, Defendants State of Hawaii Department

of Public Safety and Nolan Espinda filed their Reply.      (ECF No.

215).

     On the same date, Plaintiff filed her Reply.    (ECF No. 213).

     On January 29, 2020, the Court held a hearing on the

Parties’ Motions for Summary Judgment.    (ECF No. 222).


                             BACKGROUND

Undisputed Facts:


     On July 3, 2014, Plaintiff was in the custody of the

Defendant State of Hawaii, Department of Public Safety

(“Defendant DPS”) and she was transported from Oahu Community

Correctional Center to the Circuit Court of the First Circuit,

State of Hawaii.    (July 24, 2014 Incident Report #SD1405588,

attached as Ex. D to Pla.’s Concise Statement of Facts (“CSF”),

ECF No. 202-5; Plaintiff’s Statement dated July 3, 2014, attached

as Ex. F to Pla.’s CSF, ECF No. 202-7).

     At approximately 12:06 p.m., Plaintiff had a hearing before

the Circuit Court Judge.    (July 3, 2014 Hearing Minutes Before

Hon. Steven S. Alm, First Circuit, attached as Ex. E to Pla.’s

CSF, ECF No. 202-6).    The hearing lasted until 12:15 p.m., at

which time the Circuit Court Judge granted Plaintiff a four-hour

pass to attend to personal matters before she was required to

return to the Circuit Court.    (Id.)   During the four-hour period,


                                  9
Plaintiff visited her church and changed her clothes.    (July 24,

2014 Incident Report #SD1405588, at p. 2, attached as Ex. D to

Pla.’s CSF, ECF No. 202-5).

       At approximately 4:10 p.m., Plaintiff returned to the

Circuit Court and was escorted to the cellblock.    (Id.)

Defendant Deputy Sheriff Freddie Carabbacan (“Defendant

Carabbacan”) was on duty at the cellblock.    (Carabbacan Timesheet

dated July 3, 2014, attached as Ex. I to Pla.’s CSF, ECF No. 202-

12).    Defendant Carabbacan informed Plaintiff he was going to

search her because she had been released from custody and had

changed her clothes upon her return to the cellblock.    (July 24,

2014 Incident Report #SD1405588, at p. 2, attached as Ex. D to

Pla.’s CSF, ECF No. 202-5).

       The Parties dispute the nature of the search that took place

and the majority of the events that took place following the

search.    The Parties also dispute the communications between

Plaintiff and employees of Oahu Community Correctional Center and

the Department of Public Safety.

       On July 24, 2014, Plaintiff filed a complaint with the

Department of Public Safety against Defendant Carabbacan.      (July

24, 2014 complaint, attached as Ex. E to Def.’s CSF, ECF No. 206-

7).

       Plaintiff filed a separate administrative grievance with the

Department of Public Safety against Defendant Carabbacan on

December 23, 2014.    (December 23, 2014 Administrative Grievance


                                 10
and Response, attached as Ex. E to Def.’s CSF, ECF No. 199-6).

Plaintiff received a response to her grievance from the

Department of Public Safety on January 16, 2015.   (Id.)

     The Parties agree that the two complaints were filed but

they disagree as to the communications, scope of investigations,

and information provided to Plaintiff concerning their effect.

     The Parties agree that on July 24, 2015, Sergeant Michael

Murota of the Department of Public Safety completed an Internal

Affairs investigation concerning Defendant Carabbacan and

determined that Plaintiff’s allegations of misconduct against him

and the events that occurred on July 3, 2014 were substantiated.

(State of Hawaii Department of Public Safety Internal Affairs

Office Report #SDA14-012, dated July 24, 2015, attached as Ex. H

to Pla.’s CSF, ECF No. 202-9).

     The Parties also agree that three years after the date of

the incident, on July 3, 2017, Plaintiff received written

notification that her July 24, 2014 Complaint had been

investigated and substantiated and that corrective action had

been taken against Defendant Carabbacan.   (PREA Mandated

Reporting Notification, signed on July 3, 2017, attached as Ex. K

to Pla.’s CSF, ECF No. 202-14).


Disputed Facts:


     The Parties dispute the majority of the facts presented in

the Motions for Summary Judgment:


                                  11
     The Parties dispute the type and amount of training

Defendant Carabbacan received by the Department of Public Safety.

     The Parties dispute whether Defendant Carabbacan was

involved in prior sexual assaults while employed with the

Department of Public Safety.

     The Parties dispute the specific acts that occurred during

the search on July 3, 2014.

     The Parties dispute the Department of Public Safety’s

policies regarding searches of female inmates.

     The Parties dispute when and to what extent Plaintiff

consulted and retained attorneys to assist her in filing civil

litigation as a result of the alleged sexual abuse.

     The Parties dispute whether Department of Public Safety and

Oahu Community Correctional Center employees told Plaintiff that

she could not file her civil lawsuit until their own internal

investigation of her complaint was completed.

     The Parties dispute what information was provided to

Plaintiff regarding her complaints and grievances she filed with

the Department of Public Safety.

     The Parties dispute the involvement of Nolan Espinda in the

review of Plaintiff’s complaints and grievances and his role as

Director of the Department of Public Safety.    The Parties also

dispute the extent of Defendant Espinda’s involvement in

providing information to Plaintiff about her complaint and the

investigation results.


                               12
                         STANDARDS OF REVIEW


      Summary judgment is appropriate when there is no genuine

issue as to any material fact and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c).   To defeat

summary judgment there must be sufficient evidence that a

reasonable jury could return a verdict for the nonmoving party.

Nidds v. Schindler Elevator Corp., 113 F.3d 912, 916 (9th Cir.

1997).

      The moving party has the initial burden of “identifying for

the court the portions of the materials on file that it believes

demonstrate the absence of any genuine issue of material fact.”

T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 809 F.2d

626, 630 (9th Cir. 1987) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986)).   The moving party, however, has no burden

to negate or disprove matters on which the opponent will have the

burden of proof at trial.   The moving party need not produce any

evidence at all on matters for which it does not have the burden

of proof.   Celotex, 477 U.S. at 325.   The moving party must show,

however, that there is no genuine issue of material fact and that

he or she is entitled to judgment as a matter of law.   That

burden is met by pointing out to the district court that there is

an absence of evidence to support the nonmoving party’s case.

Id.

      If the moving party meets its burden, then the opposing

party may not defeat a motion for summary judgment in the absence

                                 13
of probative evidence tending to support its legal theory.

Commodity Futures Trading Comm'n v. Savage, 611 F.2d 270, 282

(9th Cir. 1979).    The opposing party must present admissible

evidence showing that there is a genuine issue for trial.    Fed.

R. Civ. P. 56(e); Brinson v. Linda Rose Joint Venture, 53 F.3d

1044, 1049 (9th Cir. 1995).    “If the evidence is merely

colorable, or is not significantly probative, summary judgment

may be granted.” Nidds, 113 F.3d at 916 (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)).

     The court views the facts in the light most favorable to the

non-moving party.    State Farm Fire & Cas. Co. v. Martin, 872 F.2d

319, 320 (9th Cir. 1989).    Opposition evidence may consist of

declarations, admissions, evidence obtained through discovery,

and matters judicially noticed.    Fed. R. Civ. P. 56(c); Celotex,

477 U.S. at 324.    The opposing party cannot, however, stand on

its pleadings or simply assert that it will be able to discredit

the movant’s evidence at trial.    Fed. R. Civ. P. 56(e); T.W.

Elec. Serv., 809 F.2d at 630.    The opposing party cannot rest on

mere allegations or denials.    Fed. R. Civ. P. 56(e); Gasaway v.

Northwestern Mut. Life Ins. Co., 26 F.3d 957, 959-60 (9th Cir.

1994).   When the nonmoving party relies only on its own

affidavits to oppose summary judgment, it cannot rely on

conclusory allegations unsupported by factual data to create an

issue of material fact.    Hansen v. U.S., 7 F.3d 137, 138 (9th

Cir. 1993); see also Nat’l Steel Corp. v. Golden Eagle Ins. Co.,


                                  14
121 F.3d 496, 502 (9th Cir. 1997).


                              ANALYSIS

I.   Statute Of Limitations


     Plaintiff brings a claim for cruel and unusual punishment in

violation of the Eighth Amendment to the United States

Constitution pursuant to 42 U.S.C. § 1983.

     Plaintiff also brings state law tort claims of negligence,

intentional and negligent infliction of emotional distress, and

assault and battery.

     The Parties agree that a two-year statute of limitations

applies to Plaintiff’s Section 1983 claim and her state law tort

claims.    Owens v. Okure, 488 U.S. 235, 249-51 (1989) (the statute

of limitations period for Section 1983 actions is a State’s own

personal injury statute of limitations); Haw. Rev. Stat. § 657-7

(providing for a two-year statute of limitations for personal

injury).

     A.    Accrual

           1.    State Law Claims

     The determination of the statute of limitations for

Plaintiff’s state law causes of action turns on Hawaii state law.

Haw. Rev. Stat. § 657-7 provides for a two-year statute of

limitations for damages to persons or property.   In a negligence

action, the discovery rule applies, meaning the claim for relief

does not accrue until the plaintiff knew or should have known of


                                    15
defendant’s negligence.   Kahoohanohano v. Dep’t of Human Svrs.,

178 P.3d 538, 591 (Haw. 2008).    A plaintiff need only have

factual knowledge of the elements necessary for an actionable

claim.   Buck v. Miles, 971 P.2d 717, 723 (Haw. 1999).   The

discovery rule is limited by the imposition of a duty to the

injured party to conduct a “reasonably diligent inquiry.”

Vidinha v. Mivaki, 145 P.3d 879, 884 (Haw. App. 2006).


           2.   Federal Claims


     The determination of when a federal law Section 1983 cause

of action begins to accrue turns on federal law.    Wallace v.

Kato, 549 U.S. 384, 388 (2007).    The federal common law principle

also applies the discovery rule that a cause of action accrues

when the plaintiff knows or has reason to know of the injury that

is the basis of the action and the cause of that injury.      Gregg

v. Hawaii, Dep’t of Pub. Safety, 870 F.3d 883, 887 (9th Cir.

2017).

     The federal discovery accrual rule requires that a plaintiff

must be diligent in discovering the critical facts concerning the

cause of action and that the cause of action accrues even if the

full extent of the injury is not then known.    Id. (citing

Wallace, 549 U.S. at 391).


           3.   Disputes Of Fact Prevent Summary Judgment Based On
                The Statute Of Limitations


     There are disputes of fact as to the timing of Plaintiff’s

                                  16
injuries and the cause of her injuries that prevent a ruling on

the statute of limitations, any tolling of the limitations

period, and whether plaintiff exercised reasonable diligence.


               a.     Disputes Of Fact As To The Timing Of
                      Plaintiff’s Complaints And Defendants’
                      Communications To Plaintiff


     It is undisputed that the alleged sexual assault took place

on July 3, 2014.    There are disputes of fact, however, as to the

events surrounding the investigation of the alleged sexual

assault as well as the actions and investigation by the

Department of Public Safety and its employees following the

incident.

     There are questions concerning specific acts of purported

negligence of the Department of Public Safety and its employees

in the investigation of the incident, the decisions regarding

disciplinary action of Defendant Carabbacan, and the timing of

information that was given to Plaintiff regarding the

Department’s acts and omissions.      (Deposition of Elizabeth

Mueller (“Pla. Depo.”) at pp. 108-09, 143-50, 168-70, attached as

Ex. B to Pla.’s CSF in Opp., ECF No. 206-4; Errata to the

Deposition of Elizabeth Mueller, at pp. 142, 174-75, ECF No. 210;

Deposition of Freddie Carabbacan (“Carabbacan Depo.”) at pp. 194-

197, 259-60, attached as Ex. U to Pla.’s CSF in Opp., ECF No.

206-23).

     Plaintiff claims that she filed two separate complaints with


                                 17
the Department of Public Safety regarding Defendant Carabbacan

and the incident on July 3, 2014.

     First, Plaintiff claims that on July 24, 2014, she filed a

complaint with the Department of Public Safety against Defendant

Carabbacan for the alleged assault pursuant to the Prison Rape

Elimination Act.

     Second, Plaintiff claims that on December 23, 2014, she

filed an administrative grievance against Defendant Carabbacan to

prevent further interactions with him and other staff members

accused of inappropriate acts with female inmates.    The December

23, 2014 complaint was filed pursuant to the prison’s internal

policies and the Prison Litigation Reform Act.

     There are numerous disputes of fact concerning the two

separate complaints and the Department of Public Safety’s

investigations into the complaints.

        Plaintiff claims that she intended to file the Prison Rape

Elimination Act complaint immediately after the incident on July

3, 2014.    Plaintiff claims that employees from the Department of

Public Safety prevented her from filing her complaint against

Defendant Carabbacan until July 24, 2014.    (Declaration of

Elizabeth Mueller at ¶ 14, attached to Pla.’s CSF in Opp., ECF

No. 206-2; July 24, 2014 Complaint, attached as Ex. E to Pla.’s

CSF in Opp., ECF No. 206-7).    Defendants dispute this fact and

claim she would have been able to file the complaint on July 3,

2014.


                                 18
     The Parties dispute the investigation into Plaintiff’s July

24, 2014 Prison Rape Elimination Act complaint and the steps

required for Plaintiff to take before she could file her lawsuit.

The disagreement stems from the differences in the policies

related to the Prison Rape Elimination Act and the Prison

Litigation Reform Act and the information provided to Plaintiff

regarding the two separate inquiries.

     According to the State of Hawaii, Department of Public

Safety’s Internal Affairs Report, an investigation immediately

began following Plaintiff’s complaint on July 24, 2014.    (State

of Hawaii Department of Public Safety Internal Affairs Office

Report #SDA14-012, dated July 24, 2015, at p. 6, attached as Ex.

H to Pla.’s CSF, ECF No. 202-9).    There are disputes of fact as

to whether this investigation was related solely to the Prison

Rape Elimination Act or whether this was an internal affairs

investigation related to a separate administrative procedure.

     The Internal Affairs Report states that Plaintiff was

interviewed by Sergeant Michael Murota of the Department of

Public Safety on December 23, 2014.   (Id.)

     Following her interview, also on December 23, 2014,

Plaintiff filed her second complaint, which was the

administrative grievance with the Department of Public Safety

regarding Defendant Carabbacan and other officers and their

interaction with Plaintiff and other female inmates.

(Administrative Grievance, attached as Ex. S to Pla.’s CSF in


                               19
Opp., ECF No. 206-21).

     The Defendants classify Plaintiff’s December 23, 2014

grievance against Defendant Carabbacan as being made pursuant to

the Prison Litigation Reform Act.      Defendants claim the original

July 24, 2014 complaint is a separate procedure altogether and

that the July 24, 2014 complaint filed against Defendant

Carabbacan was made pursuant to the Prison Rape Elimination Act

only.

     Defendants claim that Plaintiff exhausted the administrative

procedure when she received a response to her December 23, 2014

Prison Litigation Reform Act administrative grievance on January

16, 2015.   (December 23, 2014 Administrative Grievance and

Response, attached as Ex. E to Def.’s CSF, ECF No. 199-6).

     The record is not clear on what information may have been

conveyed to Plaintiff during her December 23, 2014 interview by

Sergeant Murota.     While it is undisputed that Sergeant Murota

conducted an investigation, there are issues of fact as to the

information provided to Plaintiff by Defendants regarding her

July 24, 2014 Prison Rape Elimination Act Complaint and her need

to exhaust her administrative remedies pursuant to the Prison

Litigation Reform Act based on the filing of the administrative

grievance on December 23, 2014.

     Plaintiff claims, as follows:

     I was told by   ACO’s and other employees of the
     Department of   Public Safety that I could not file a
     lawsuit until   the Prison Rape Elimination Act (“PREA”)
     investigation   was no longer pending. I was told I

                                  20
     couldn’t retain an attorney until the investigation was
     finished. I was told that I had to wait until I got
     the results of the PREA investigation before proceeding
     with getting a lawyer and filing suit.

     (Pla. Decl. at ¶ 16, attached to Pla.’s CSF in Opp., ECF No.

206-2).

     On January 16, 2015, Plaintiff received a written response

to her December 23, 2014 administrative grievance.   (December 23,

2014 Administrative Grievance and Response, attached as Ex. E to

Def.’s CSF, ECF No. 199-6).   The Parties dispute the effect of

the response and what Plaintiff understood about the response.

Plaintiff claims that the January 16, 2015 was only final as to

her request that she no longer be transported by Defendant

Carabbacan.   Plaintiff claims that she did not believe the

January 16, 2015 response to be related to her right to sue based

on the purported sexual assault on July 3, 2014.

     Plaintiff claims as follows with regards to her

administrative grievance:

     As I understood it, under PREA I could make this
     request to ensure that they had no contact with me when
     I appeared at the First Circuit Court Cellblock. As I
     stated in the request, the investigation into my PREA
     complaint for the incident that occurred on July 3,
     2014 was still ongoing and this response informed me
     that Deputy Sheriff Freddie Carbbacan, Deputy Sheriff
     Elson Honda and Deputy Sheriff Rory Martinez would have
     no contact with me during my stay at the First Circuit
     Court Cellblock for my January 20, 2015 court date. It
     did not inform me of the substantiation of my PREA
     complaint or that my investigation had been completed.

     (Pla. Decl. at ¶ 28, attached to Pla.’s CSF in Opp., ECF No.

206-2).


                                21
     The disputes of fact concerning the communications to

Plaintiff and the credibility of the Parties prevent a ruling on

the statute of limitations on summary judgment.


                b.   Disputes Of Fact As To Defendant Espinda’s
                     Knowledge and Participation In The
                     Investigation


     There are additional disputes of fact as to the accrual of

Plaintiff’s causes of action against Defendant Espinda.   While it

is undisputed that the purported sexual assault took place on

July 3, 2014, there are disputes of fact as to both the timing

and the involvement of Defendant Espinda as the Director of the

Department of Public Safety.   (Deposition of Nolan Espinda at pp.

222-234, attached as Ex. Q to Pla.’s CSF in Opp., ECF No. 206-19;

State of Hawaii Department of Public Safety Internal Affairs

Office Report #SDA14-012, dated July 24, 2015, attached as Ex. H

to Pla.’s CSF, ECF No. 202-9).

     It is undisputed that Defendant Espinda was Director of the

Department of Public Safety during a portion of the time the

investigation was conducted by Sergeant Murota.   It is also

undisputed that Defendant Espinda reviewed the Internal Affairs

Report that substantiated Plaintiff’s allegations before the

results were provided to Plaintiff.   It is undisputed that

Plaintiff did not receive the results of the investigation until

three years had passed from the date of the alleged assault on

July 3, 2014.


                                 22
     The disputes of fact as to Defendant Espinda’s knowledge,

direction, involvement, and participation in the investigation

prevent the Court from granting summary judgment as to the

statute of limitations.


     B.    Equitable Tolling Pursuant To Hawaii State Law


     A statute of limitations may be equitably tolled for

extraordinary circumstances.   Office of Hawaiian Affairs v.

State, 133 P.3d 767, 789 (Haw. 2006).   For extraordinary

circumstances to apply, the plaintiff must demonstrate:

     (1)   that she has been pursuing her rights diligently; and,

     (2)   that some extraordinary circumstances stood in her way.

     Annan-Yartey v. Muranaka, Civ. No. 16-00590 JMS-KJM, 2017 WL

1243499, *5 (D. Haw. April 3, 2017).

     The Parties dispute numerous material facts that prevent the

Court from assessing whether extraordinary circumstances apply.

Specifically, Plaintiff claims that she was told by officials

from the Department of Public Safety and Correctional Officers at

the Oahu Community Correctional Center that she was unable to

file any civil case concerning the alleged sexual assault until

she received the final report from her Prison Rape Elimination

Act complaint.   (Pla.’s Depo. at pp. 146-50. 168-70, attached as

Ex. B to Pla.’s CSF in Opp., ECF No. 206-4; Pla. Decl. at ¶ 16,

attached to Pla.’s CSF in Opp., ECF No. 206-2).

     The Parties dispute the extent that Plaintiff pursued her


                                23
rights and whether she retained an attorney to assist her in her

civil rights case.     (Pla. Decl. at ¶ 17, attached to Pla.’s CSF

in Opp., ECF No. 206-2).

     There is no ability to grant summary judgment on whether

extraordinary circumstances toll the statute of limitations

applicable in this case given the disputes of fact and the need

for credibility determinations.


     C.      Equitable Tolling Pursuant To Federal Law


     The federal court must give effect to a state’s tolling

provisions and law, including provisions regarding equitable

tolling, except to the extent any of these laws conflicts with

federal law.     Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004).

     Federal law provides a separate basis for tolling in this

case.     A prisoner’s Section 1983 claims is tolled while the

prisoner complies with the mandatory exhaustion requirements

pursuant to the Prison Litigation Reform Act, 42 U.S.C. § 1997e.

Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005).

     As explained above, the Parties dispute material facts that

govern the application of tolling of the statute of limitations

pursuant to the Prison Litigation Reform Act given the numerous

complaints that Plaintiff made regarding Defendant Carabbacan and

the various communications that the Defendants and their

employees are alleged to have made to Plaintiff.

     Defendants’ Motion for Summary Judgment (ECF No. 198)


                                  24
pursuant to the statute of limitations is DENIED.

     The Court will hold an evidentiary hearing to determine

whether any of Plaintiff’s claims are limited by the statute of

limitations and whether equitable tolling applies.   See Laws v.

Lamarque, 351 F.3d 919, 923 (9th Cir. 2003).

     Defendants have the burden of proof on all affirmative

defenses, including the statute of limitations.   Carvalho v.

Raybestos-Manhattan, Inc., 794 F.2d 454, 456 (9th Cir. 1986)

(applying Hawaii state law); Briggs v. Montgomery, 2019 WL

2515950, *20-*21 (D. Ariz. June 18, 2019) (explaining defendants

bear the burden of proof as to each element of a statute of

limitations affirmative defense in a Section 1983 case).

     The burden shifts to Plaintiff to establish that equitable

tolling applies if Defendants establish their statute of

limitations defense.   Kwai Fun Wong v. Beebe, 732 F.3d 1030, 1052

(9th Cir. 2013).

     The evidentiary hearing will evaluate Plaintiff’s claims

that she was misled and/or misinformed by Department of Public

Safety employees.   The evidentiary hearing will consider the

communications to Plaintiff concerning the filing and exhaustion

requirements for her Prison Rape Elimination Act complaint filed

July 24, 2014 and her Prison Litigation Reform Act grievance

filed December 23, 2014.

     The evidentiary hearing will be scheduled for a date before

trial commences on May 12, 2020.


                                25
II.   Eleventh Amendment Immunity Does Not Apply Because The State
      Removed The Case To Federal Court


      The Defendants Department of Public Safety and Espinda in

his official capacity claim that they are immune from liability

pursuant to the Eleventh Amendment to the United States

Constitution.

      Defendants’ claim is foreclosed by the Ninth Circuit Court

of Appeals’ decision in Walden v. Nevada, 945 F.3d 1088, 1094

(9th Cir. 2019).    The Appellate Court held that a State defendant

that removes a case to federal court waives its immunity from

suit on all federal law claims in the case, including those

claims that Congress failed to apply to the State through

unequivocal and valid abrogation of their Eleventh Amendment

immunity.   Id.

      Defendants’ Motion for Summary Judgment (ECF No. 198)

pursuant to the Eleventh Amendment is DENIED.


III. There Is No Private Cause Of Action For Violations Of The
     Hawaii State Constitution


      Plaintiff asserts several causes of action pursuant to the

Hawaii State Constitution.     Plaintiff’s causes of action are

foreclosed by the Hawaii Supreme Court’s decision in Figueroa v.

State, 604 P.2d 1198, 1205-06 (Haw. 1979).     There is no private

cause of action for damages pursuant to the Hawaii State

Constitution.     Annan-Yartey, Civ. No. 16-00590 JMS-KJM, 2017 WL

1243499, at *4 n.8 (collecting cases and explaining that

                                  26
“[a]bsent clear legal authority in support of such a claim,

courts that have addressed the issue have declined to infer that

the Hawaii State Constitution authorizes a private right of

action”).

      Defendants’ Motion for Summary Judgment (ECF No. 198) as to

Plaintiff’s causes of action pursuant to the Hawaii State

Constitution is GRANTED.


IV.   Conditional Privilege As To Defendant Espinda


      Defendant Espinda seeks summary judgment on the basis that

he is entitled to conditional privilege.

      Under Hawaii law, non-judicial government officials acting

in the performance of their public duties enjoy a “qualified or

conditional privilege.”    Towse v. State, 647 P.2d 696, 702 (Haw.

1982).   The privilege protects the official from liability for

tortious acts unless the injured party demonstrates by “clear and

convincing proof” that the official was motivated by “malice and

not by an otherwise proper purpose.”   Id.

      “Actual malice” for purposes of the conditional privilege is

construed in its ordinary and usual sense to mean “the intent,

without justification or excuse, to commit a wrongful act,

reckless disregard of the law or of a person’s legal rights, and

ill will; wickedness of heart.”    Awakuni v. Awana, 165 P.3d 1027,

1042 (Haw. 2007) (internal quotations omitted).

      Plaintiff claims that Defendant Espinda failed to take


                                  27
proper remedial actions and participated in misrepresentations to

Plaintiff about her ability to vindicate her rights.

     Plaintiff claims that on July 28, 2015, Defendant Espinda

was given notice of the Internal Investigation finding that

Plaintiff’s claims of assault were substantiated.    (State of

Hawaii Department of Public Safety Internal Affairs Office Report

#SDA14-012, dated July 24, 2015, attached as Ex. H to Pla.’s CSF,

ECF No. 202-9).    Plaintiff claims that, at the direction and

supervision of Defendant Espinda, the results of the

investigation substantiating Plaintiff’s claims were withheld

from her.    Plaintiff was not informed of the results of the

investigation for nearly two more years after it was concluded.

Plaintiff received notification of the substantiation on July 3,

2017, three years to the day since the alleged sexual assault.

      The question of whether Defendant Espinda engaged in

malicious conduct is for the trier of fact.    A reasonable trier

of fact may find that the alleged conduct by Defendant Espinda

constituted a “reckless disregard of the law or of [Plaintiff’s]

legal rights.”    Awakuni, 165 P.3d at 1043.   The Court is unable

to grant summary judgment on conditional privilege given the

disputes of fact in the record.


V.   Plaintiff Is Not Entitled To Partial Summary Judgment On
     Account Of The Entry Of Default As To Defendant Carabbacan

     Federal Rule of Civil Procedure 55 provides:

            (a)   Entering a Default. When a party against
                  whom a judgment for affirmative relief is

                                  28
                  sought has failed to plead or otherwise
                  defend, and that failure is shown by
                  affidavit or otherwise, the clerk must enter
                  the party’s default.

            (b)   Entering a Default Judgment.

                  (1) By the Clerk. If the plaintiff’s claim
                  is for a sum certain or a sum that can be
                  made certain by computation, the clerk—on the
                  plaintiff’s request, with an affidavit
                  showing the amount due—must enter judgment
                  for that amount and costs against a defendant
                  who has been defaulted for not appearing and
                  who is neither a minor nor an incompetent
                  person.

                  (2) By the Court. In all other cases, the
                  party must apply to the court for a default
                  judgment....

     Fed. R. Civ. P. 55.

     The Ninth Circuit Court of Appeals has explained that Fed.

R. Civ. P. 55 requires a “two-step process” consisting of:

     (1)    seeking a clerks’ entry of default; and,

     (2)    filing a motion for the entry of default judgment.

     Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986)

(emphasis added).

     A district court’s decision to grant default judgment is

discretionary.    Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.

1980).     In exercising its discretion, the Plaintiff must address

the following seven factors:

     (1)    The possibility of prejudice to the plaintiff;

     (2)    The merits of plaintiff’s substantive claim;

     (3)    The sufficiency of the complaint;

     (4)    The sum of money at stake in the action;

                                  29
     (5)   The possibility of a dispute concerning material facts;

     (6)   Whether the default was due to excusable neglect; and,

     (7)   The strong policy underlying the Federal Rules of Civil
           Procedure favoring decisions on the merits.

     Eitel, 782 F.2d at 1471-72.

     Plaintiff’s Motion for Partial Summary Judgment is premised

on the idea that the Defendant Department of Public Safety is

automatically liable for the actions of Defendant Carabbacan due

to the entry of default.   The entry of default and the default

judgment are two separate steps.     Plaintiff has not filed a

Motion for Default Judgment.   The Court has not been presented

with sufficient evidence upon which it may determine whether

default judgment is appropriate.

     Plaintiff’s Motion for Partial Summary Judgment (ECF No.

100) is DENIED.


                            CONCLUSION


     DEFENDANTS STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY AND

NOLAN ESPINDA’S MOTION FOR SUMMARY JUDGMENT (ECF No. 198) is

GRANTED, IN PART, AND DENIED, IN PART.

     Defendants’ Motion is GRANTED as to Plaintiff’s causes of

action pursuant to the Hawaii State Constitution.

     The causes of action pursuant to the Hawaii State

Constitution as stated in Count II of the Complaint are DISMISSED

WITH PREJUDICE.

     Defendants’ Motion pursuant to the statute of limitations is

                                30
DENIED.

     Defendants’ Motion pursuant to the Eleventh Amendment is

DENIED.

     Defendants’ Motion is DENIED as to immunity and conditional

privilege as to Nolan Espinda.

     PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT WITH RESPECT

TO THE STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY’S LIABILITY

FOR THE ACTIONS OF DEFENDANT CARABBACAN, IN HIS OFFICIAL CAPACITY

(ECF No. 200) is DENIED.

     IT IS SO ORDERED.

     DATED:, March 18, 2020, Honolulu, Hawaii.




Elizabeth A. Mueller v. State of Hawaii, Department of Public
Safety; Freddie Carabbacan, in his individual capacity and
official capacity as Deputy Sheriff, Department of Public Safety,
State of Hawaii; Nolan Espinda, in his individual capacity and
official capacity as Director of the Department of Public Safety,
State of Hawaii; Doe Defendants 1-10, Civ. No. 17-00571 HG-WRP;
ORDER GRANTING, IN PART, AND DENYING, IN PART, DEFENDANTS STATE
OF HAWAII, DEPARTMENT OF PUBLIC SAFETY AND NOLAN ESPINDA’S MOTION
FOR SUMMARY JUDGMENT (ECF No. 198) and DENYING PLAINTIFF’S MOTION
FOR PARTIAL SUMMARY JUDGMENT WITH RESPECT TO THE STATE OF HAWAII,
DEPARTMENT OF PUBLIC SAFETY’S LIABILITY FOR THE ACTIONS OF
DEFENDANT FREDDIE CARABBACAN, IN HIS OFFICIAL CAPACITY (ECF No.
200)
                                31
